DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The 35 USC 112(b) rejection of claim 3 has been withdrawn.

Regarding claim 1, the disclosed prior art of record fails to disclose the claim as a whole and in particular it fails to disclose: “wherein to classify the candidate area the processor-executed instructions are executable by the processor to: remove a fixed region around the candidate area; isolate text from the candidate area; and 2PATENTAtty Docket No.: 84913972 App. Ser. No.: 15/747,740 utilize a distance classifier to evaluate the isolated text from the candidate area, including comparing the isolated text from the candidate area against a feature vector and a text threshold.”

Regarding the computer-readable medium of claim 4 and the method of claim 10, these claims are allowed since they contain limitations similar to allowed claim 1.

Regarding claims 2,3, 5-9, and 11-20, these claims are allowed since they depend from allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662